People v Berry (2020 NY Slip Op 01073)





People v Berry


2020 NY Slip Op 01073


Decided on February 13, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2018-15112
 (Ind. No. 18-00619)

[*1]The People of the State of New York, respondent,
vUrsula Berry, appellant.


Walter J. Storey, Goshen, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Orange County (Robert H. Freehill, J.), imposed November 15, 2018, upon her plea of guilty, on the ground that the sentence imposed was excessive.
ORDERED that the sentence is affirmed.
"[I]n the face of erroneous advisements warning of absolute bars to the pursuit of all potential remedies," the record does not establish that the defendant knowingly, voluntarily, and intelligently waived her right to appeal (People v Thomas, ___ NY3d ___, 2019 NY Slip Op 08545, *7 [2019]; see People v Bradshaw, 18 NY3d 257). Thus, appellate review of her contention that the sentence imposed was excessive is not precluded by the purported waiver.
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court